            Case 2:20-cv-01739-KJN Document 6 Filed 10/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMAR L. HENDRIX,                                   No. 2:20-cv-1739 KJN P
12                        Plaintiff,
13             v.                                         ORDER
14    RALPH DIAZ, et al.,
15                        Defendants.
16
17            Plaintiff is a state prisoner, proceeding pro se and in forma pauperis, with a civil rights
18   action pursuant to 42 U.S.C. § 1983. On October 1, 2020, plaintiff filed a motion for relief from
19   this court’s order transferring the instant case to the Central District of California where
20   plaintiff’s claim arose. However, plaintiff did not sign his motion. Parties proceeding without
21   counsel are required to sign all pleadings, motions, and other papers submitted to the court for
22   filing. Fed. R. Civ. P. 11(a). Thus, the court is unable to consider plaintiff’s motion unless he
23   signs and re-files the motion. Accordingly, plaintiff is provided an opportunity to re-file his
24   motion bearing his signature. Failure to submit a signed motion will result in the motion being
25   stricken for lack of plaintiff’s signature.
26   ////
27   ////
28
                                                          1
         Case 2:20-cv-01739-KJN Document 6 Filed 10/06/20 Page 2 of 2

 1            In accordance with the above, IT IS HEREBY ORDERED that within thirty days from the
 2   date of this order, plaintiff shall re-file a signed motion (ECF No. 5).
 3   Dated: October 6, 2020
 4

 5

 6

 7   hhend1739.r11

 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
